Citation Nr: 1513441	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-09 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating greater than 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an earlier effective date than October 18, 2010, for a grant of service connection for PTSD, diabetes mellitus, and for peripheral neuropathy of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to September 1968 and from June 1974 to June 1977, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted the Veteran's claims of service connection for PTSD, assigning a 30 percent rating effective October 18, 2010, diabetes mellitus, assigning a 10 percent rating effective October 18, 2010, and for peripheral neuropathy of the bilateral lower extremities (which was characterized as bilateral lower extremity neuropathy), assigning separate 10 percent ratings effective October 18, 2010, for each of the lower extremities.  The Veteran disagreed with this decision in May 2011, seeking an initial rating greater than 30 percent for service-connected PTSD and an effective date earlier than October 18, 2010, for the grant of service connection for PTSD, diabetes mellitus, and for peripheral neuropathy of the bilateral lower extremities.  He perfected a timely appeal in March 2013.

In a February 2013 rating decision, the RO assigned a higher initial 50 percent rating effective October 18, 2010, for PTSD.  In an August 2014 rating decision, the RO assigned a higher initial 70 percent rating effective October 18, 2010, for PTSD.  Because the initial rating assigned to the Veteran's service-connected PTSD is not the maximum rating available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.



FINDINGS OF FACT

1.  The record evidence shows that the Veteran's service-connected PTSD is manifested by, at worst, occupational and social impairment with deficiencies in most areas due to such symptoms as extreme social anxiety, rumination, an inability to leave his house on his own or without a family member with him, anger, irritability, and depression; there is no evidence of total occupational and social impairment.

2.  The Veteran's original claims of service connection for PTSD, diabetes mellitus, and peripheral neuropathy of the bilateral lower extremities were included on a VA Form 21-526b, "Veteran's Supplemental Claim For Compensation," dated on October 6, 2010, and date-stamped as received by VA on October 18, 2010.

3.  VA examination on December 6, 2010, demonstrated the presence of diabetes mellitus and peripheral neuropathy of the bilateral lower extremities.

4.  VA examination on January 4, 2011, demonstrated the presence of PTSD.

5.  In a rating decision dated on April 22, 2011, and issued to the Veteran and his service representative on April 26, 2011, the RO granted the Veteran's claims of service connection for PTSD, assigning a 30 percent rating effective October 18, 2010, for diabetes mellitus, assigning a 10 percent rating effective October 18, 2010, and for peripheral neuropathy of the bilateral lower extremities, assigning separate 10 percent ratings effective October 18, 2010, for each of the lower extremities.  

6.  In statements on a VA Form 21-4138 dated on April 29, 2011, and date-stamped as received by the RO on May 5, 2011, the Veteran disagreed with the effective date assigned for the grant of service connection for PTSD, diabetes mellitus, and for peripheral neuropathy of the bilateral lower extremities.

7.  There is no evidence dated prior to October 18, 2010, concerning the Veteran's service connection claims for PTSD, diabetes mellitus, or for peripheral neuropathy of the bilateral lower extremities in the claims file.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The criteria for an effective date earlier than October 18, 2010, for the grant of service connection for PTSD, diabetes mellitus, and for peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 5110, 5111 (West 2014); 38 C.F.R. §§ 3.4(b)(1), 3.31, 3.151, 3.155, 3.400 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claim for PTSD and his earlier effective date claim for PTSD, diabetes mellitus, and for peripheral neuropathy of the bilateral lower extremities are "downstream" elements of the AOJ's grant of service connection for each of these disabilities in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In November 2010 and in January and July 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  These letters also noted other types of evidence the Veteran could submit in support of his claims.  The Veteran further was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additional notice of the five elements of a service-connection claim was provided in the November 2010 and July 2011 VCAA notice letters, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As will be explained below in greater detail, the evidence does not support assigning an effective date earlier than October 18, 2010, for PTSD, diabetes mellitus, or for peripheral neuropathy of the bilateral lower extremities.  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the November 2010 and January 2011 VCAA notice letters were issued prior to the currently appealed rating decision issued in April 2011; thus, these notices were timely.  Because all of the Veteran's currently appealed claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  And any defect in the notices provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, section § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Relying on the informal guidance from VA's Office of General Counsel (OGC) and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that Vazquez-Flores is not applicable.  According to OGC, because this claim concerns an appeal from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely NOD with respect to the initial rating or effective date assigned following the grant of service connection.

In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection, and because the Veteran was fully informed of the evidence needed to substantiate these claims, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the Veteran) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the Veteran's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Veteran has been provided with VA examinations which address the current nature and severity of his service-connected PTSD.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the higher initial rating claim for PTSD adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  With respect to the Veteran's earlier effective date claim, there is no duty to provide an examination or a medical opinion because such evidence would not be relevant to this claim.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.


Higher Initial Rating Claim for PTSD

The Veteran contends that his service-connected PTSD is more disabling than currently evaluated.  He specifically contends that he is completely dependent on his wife due to anxiety from his service-connected PTSD and is unable to function on a daily basis without her being present with him at all times.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in this case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD currently is evaluated as 70 percent disabling effective October 18, 2010, under 38 C.F.R. § 4.130, DC 9411.  See 38 C.F.R. § 4.130, DC 9411 (2014).  As relevant to this claim, a 70 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9411 for PTSD manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  As relevant to this claim, A GAF score of 31 to 40 indicates some impairment in reality testing or communication or major impairment in several areas, such as work of school, family relations, judgment, thinking, or mood.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).  

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  In other words, the record evidence does not indicate that the Veteran's service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.  And the Veteran was awarded a TDIU in an August 2014 rating decision.

Factual Background

The Veteran's service treatment records show no complaints of or treatment for PTSD at any time during active service.  The Veteran's service personnel records confirm active service in the Republic of Vietnam.

The post-service evidence shows that the Veteran's PTSD screening was positive on VA outpatient treatment in September 2010.

On VA outpatient treatment in October 2010, the Veteran's complaints included flashback and night sweats every few weeks, increased irritability, and hyperarousal since active service.  "He sleeps OK on nights that he does not have nightmares.  Says still finds enjoyment out life and especially spending time with children and grandchildren."  A history of passive suicidal thoughts was noted.  He denied any history of audiovisual hallucinations or paranoia other than flashbacks.  He lived with his wife of 42 years.  He was very religious and had worked until 3 years earlier when he was laid off.  He was able to walk short distances and perform his activities of daily living although he was in a wheelchair due to shortness of breath and fatigue.  Mental status examination of the Veteran showed he was fully oriented, generally fatigued, regular though hoarse speech, no psychomotor abnormalities, "somewhat tearful at times," logical, linear, and goal-directed thought process, no paranoid, delusions, or audiovisual hallucinations, no suicidal or homicidal ideation, and good insight and judgment.  The assessment was that the Veteran met the criteria for PTSD.  The VA clinician stated, "It seems that [the Veteran] was coping on [his] own fairly well for most of [his] life with help of distractions/career and supportive family."  This clinician also stated that, although the Veteran's PTSD symptom severity had not increased, "he is having more difficulty coping" due to a recent cancer diagnosis "and having had 'a wakeup call.'"  The Veteran's GAF score was 65, indicating some mild symptoms.  The Axis I diagnosis included PTSD.

On VA examination in January 2011, the Veteran's complaints included nightmares, an exaggerated startle response, "illusions in the periphery of his vision of Vietnam and Vietnamese combatants," waking with night sweats "once every three months," and depression.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Taking Ativan had reduced some of his anxiety but it was becoming less effective.  He reported a childhood history of verbal, emotional, and physical abuse.  He described his in-service stressors.  Since his service separation, he had held over 20 jobs.  He currently was unemployed and last had worked 3 years earlier.  He had never lost work time due to his psychiatric symptoms although "he struggled to minimize any effect of psychiatric symptoms on his work performance."  He had not had any alcohol in 30 years.  

Mental status examination of the Veteran in January 2011 showed he was clean, well-groomed, and appropriately dressed, no abnormal motor behavior, an unsteady and shuffling gait, normal and responsive facial expressions, normal speech, full orientation, logical and relevant answers to questions asked during the examination, no evidence of psychosis or auditory hallucinations, reported visual illusions/hallucinations, fair attention and concentration, "no noticeable memory deficits," no suicidal ideation, reported past diffuse suicidal ideation, no homicidal ideation, and depression.  The VA examiner stated, "The Veteran reported an occasional decrease in work efficiency, but generally satisfactory functioning with routine behavior, self-care, and normal conversation skills."  This examiner also noted that the Veteran reported having no friends.  The Veteran's GAF score was 60, indicating moderate symptoms.  The Axis I diagnoses included PTSD.

On VA outpatient treatment in February 2011, the Veteran complained, "I am not doing well.  I have a lot of stressors."  He also complained of "continuous nightmares, dreaming about being chased by Vietnamese people, sleeping restlessly, [and] feeling tired in the morning."  His wife reported that this had been the Veteran's pattern for 40 years.  The Veteran's nightmares occurred once a month.  He complained further of increased anxiety and "anger attacks."  He rated his current depression as 7/10 on a pain scale (with 10/10 being the worst pain).  He had been laid off from his prior job 2 years earlier after working for 20 years.  He had been married to his wife for 41 years and had 2 grown sons.  Mental status examination of the Veteran showed he looked tired, full orientation, normal speech, no abnormal movement disorder, no paranoia, delusions, or auditory or visual hallucinations, no psychotic thought content, and no suicidal or homicidal ideation or plan.  The Veteran's GAF score was 45, indicating serious symptoms.  The Axis I diagnoses included PTSD.  The VA clinician started the Veteran on fluoxetine 10 mg every morning for 2 weeks and increased to 20 mg every morning after that.

In March 2011, the Veteran and his wife reported that he was responding well to the fluoxetine and "he is calmer."  He did not report any side effects.  Mental status examination of the Veteran showed good eye contact, no hopelessness or helplessness, no suicidal or homicidal ideation or plan, and good judgment and insight.  The diagnoses included chronic PTSD.

In May 2011, the Veteran complained that "last Sunday he had a terrifying nightmare.  He did not feel good about it.  He did not even share the dream with his wife."  The Veteran and his wife reported that he was not doing well and experiencing increased panic attacks more than once a week and up to 1-3 times a day.  The Veteran stated that he was anxious "all the time."  He also reported that he preferred to stay home with his wife and was more socially withdrawn than before.  Mental status examination of the Veteran showed he looked older than his stated age, very soft speech, low spontaneity, hypoverbal, no psychotic symptoms, no suicidal or homicidal ideation, and fair insight and judgment.  The Veteran was advised to increase his fluoxetine to 60 mg every morning.

In June 2011, the Veteran reported that increasing his medication had not made much of a difference in his symptoms.  He reported several situations of increased anxiety, including become so excited and then anxious that he could not speak when visiting a group of friends.  He only attended church once a month although he had been attending church once a week.  Mental status examination of the Veteran showed full orientation, occasional smiling, low spontaneity, grossly intact cognition, no suicidal or homicidal ideation or plan, and good judgment and insight.  The diagnoses included PTSD.  The Veteran was advised to continue taking fluoxetine 60 mg every morning.

On VA examination in July 2011, the Veteran's complaints included nightmares, easy anger and frustration, an inability to socialize well with others, nightmares once or twice a week, irritability, and difficulty concentrating.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran had been married to his wife for 42 years.  He reported "an ongoing and close relationship with his wife and the two children, as well as his grandchildren."  Although he was not very social in large groups, he reported that he did well interacting with people one-on-one.  Mental status examination of the Veteran showed he was casually dressed, "not particularly pleasant," spontaneous, logical, and coherent speech, and no hallucinations or delusions.  The Veteran's GAF score was 50, indicating serious symptoms.  The Axis I diagnosis was PTSD with depression.

On VA outpatient treatment later in July 2011, the Veteran's complaints included a panic attack following his recent VA examination which felt like an interrogation to the Veteran and his wife.  He also complained of increased nightmares almost every night and increased flashbacks and panic attacks.  "The [Veteran] is relying on his wife for everything and without her support he cannot function frankly at all."  He was unable to be in crowded places like supermarkets.  When talk therapy was recommended, the Veteran stated that he was terrified at the prospect of talking about his past experiences.  Mental status examination of the Veteran showed he was anxious, angry, grossly intact cognition, difficulty expressing himself, and increased symptoms of PTSD.  The diagnoses included PTSD.

In August 2011, the Veteran's complaints included generalized anxiety, feeling anxious about the VA examiner who conducted his July 2011 VA examination, and 1 severe panic attack.  He reported sleeping better.  Mental status examination of the Veteran showed he was more relaxed, smiling occasionally, intact cognition, attention and concentration grossly within normal limits, no suicidal or homicidal ideation, and good insight and judgment.  The diagnoses included PTSD.

On VA PTSD Disability Benefits Questionnaire (DBQ) in April 2014, the Veteran's complaints included extreme anxiety in social situations "even with as few as two or three people," rumination, an inability to leave his house on his own or without a family member with him, anger, irritability, and depression.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported continuing relationships with his family and living in a stable environment with his wife.  Mental status examination of the Veteran showed no suicidal or homicidal ideation, no evidence of gross impairment due to a formal thought, speech, or cognitive disorder, reported difficulty following mild to moderately complex instructions, and reported feelings of uselessness due to his dependence on his wife.  The Veteran's wife reported that he had been completely homebound during the winter due to increased social anxiety and an inability to leave his home.  The VA examiner stated that the Veteran's PTSD was severe with deficiencies in most areas of occupational and social functioning, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships with others.  This examiner also stated that the Veteran had not reported "pervasive and gross impairment across all domains of functioning."  The diagnosis was PTSD.

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating greater than 70 percent for PTSD.  The Veteran essentially contends that his service-connected PTSD results in complete disability in social and occupational functioning, entitling him to a 100 percent rating.  The record evidence does not support the Veteran's assertions.  It shows instead that, throughout the appeal period, the Veteran's service-connected PTSD is manifested by, at worst, occupational and social impairment with deficiencies in most areas due to such symptoms as extreme social anxiety, rumination, an inability to leave his house on his own or without a family member with him, anger, irritability, and depression (as seen on VA PTSD DBQ in April 2014).  There is no evidence of total occupational and social impairment attributable to the Veteran's service-connected PTSD which would support the assignment of a 100 percent rating under DC 9411 for this disability at any time during the pendency of this appeal.  See 38 C.F.R. § 4.130, DC 9411 (2014).  For example, VA outpatient treatment in October 2010 showed that, although the Veteran complained of nightmares, he also reported that he slept "OK on nights that he does not have nightmares."  He enjoyed life and spending time with his children and grandchildren and denied any history of audiovisual hallucinations or paranoia other than flashbacks.  He still lived with his wife of 42 years and was very religious.  He was able to walk short distances and perform his activities of daily living although he was in a wheelchair due to shortness of breath and fatigue.  Mental status examination of the Veteran showed full orientation, general fatigue, regular though hoarse speech, no psychomotor abnormalities, "somewhat tearful at times," logical, linear, and goal-directed thought process, no paranoid, delusions, or audiovisual hallucinations, no suicidal or homicidal ideation, and good insight and judgment.  The VA clinician concluded that, although the Veteran had coped "fairly well for most of [his] life" with his PTSD symptomatology and although the Veteran's PTSD symptom severity had not increased, he was "having more difficulty coping" due to a recent cancer diagnosis "and having had 'a wakeup call.'"  The Veteran's GAF score of 65 reflected mild symptoms.

The Veteran's VA examinations of record also demonstrate that, although the service-connected PTSD worsened during the pendency of this appeal, it was not manifested by total occupational and social impairment such that an initial rating greater than 70 percent is warranted under DC 9411.  Id.  For example, VA examination in January 2011 showed that the Veteran's complaints included an exaggerated startle response "illusions in the periphery of his vision of Vietnam and Vietnamese combatants," waking with night sweats "once every three months," and depression.  He reported a childhood history of verbal, emotional, and physical abuse and holding over 20 jobs since his service separation.  He had never lost work time due to his psychiatric symptoms although "he struggled to minimize any effect of psychiatric symptoms on his work performance."  Mental status examination of the Veteran showed no abnormal motor behavior, an unsteady and shuffling gait, normal and responsive facial expressions, logical and relevant answers to questions asked during the examination, no evidence of psychosis or auditory hallucinations, reported visual illusions/hallucinations, fair attention and concentration, "no noticeable memory deficits," and depression.  The VA examiner stated, "The Veteran reported an occasional decrease in work efficiency, but generally satisfactory functioning with routine behavior, self-care, and normal conversation skills."  This examiner also noted that the Veteran reported having no friends.  The Veteran's GAF score of 60 reflected moderate symptoms.

VA examination in July 2011 indicated complaints of nightmares, easy anger and frustration, an inability to socialize well with others, nightmares once or twice a week, irritability, and difficulty concentrating.  The Veteran reported "an ongoing and close relationship with his wife [of 42 years] and the two children, as well as his grandchildren."  Although he was not very social in large groups, he reported that he did well interacting with people one-on-one.  Mental status examination of the Veteran showed he was "not particularly pleasant," spontaneous, logical, and coherent speech, and no hallucinations or delusions.  The Veteran's GAF score of 50 reflected serious symptoms.  The Axis I diagnosis was PTSD with depression.

The record evidence indicates that the Veteran apparently found the July 2011 VA examination to be a traumatic experience and resulted in him seeking additional outpatient mental health treatment afterwards.  It still does not indicate that the Veteran experienced total social and occupational impairment due to his service-connected PTSD such that an initial rating greater than 70 percent is warranted under DC 9411.  Id.  For example, VA outpatient treatment in July 2011 after his VA examination showed that the Veteran's complaints included a panic attack following his recent VA examination.  The Veteran and his wife stated to the VA clinician that they felt like his recent VA examination had been an interrogation rather than an examination.  The Veteran also complained of increased nightmares almost every night and increased flashbacks and panic attacks.  "The [Veteran] is relying on his wife for everything and without her support he cannot function frankly at all."  He was unable to be in crowded places like supermarkets.  When talk therapy was recommended, the Veteran stated that he was terrified at the prospect of talking about his past experiences.  Mental status examination of the Veteran showed he was anxious, angry, grossly intact cognition, difficulty expressing himself, and increased symptoms of PTSD.  In August 2011, the Veteran's complaints included generalized anxiety, feeling anxious about the VA examiner who conducted his July 2011 VA examination, and 1 severe panic attack.  He reported sleeping better.  Mental status examination of the Veteran showed he was more relaxed, smiling occasionally, intact cognition, attention and concentration grossly within normal limits, no suicidal or homicidal ideation, and good insight and judgment.

Finally, VA PTSD DBQ in April 2014 indicated that the Veteran's complaints included extreme anxiety in social situations "even with as few as two or three people," rumination, an inability to leave his house on his own or without a family member with him, anger, irritability, and depression.  The Veteran again reported continuing relationships with his family and living in a stable environment with his wife.  Mental status examination of the Veteran showed no suicidal or homicidal ideation, no evidence of gross impairment due to a formal thought, speech, or cognitive disorder, reported difficulty following mild to moderately complex instructions, and reported feelings of uselessness due to his dependence on his wife.  The Veteran's wife reported that he had been completely homebound during the winter due to increased social anxiety and an inability to leave his home.  The VA examiner stated that the Veteran's PTSD was severe with deficiencies in most areas of occupational and social functioning, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships with others.  This examiner also stated that the Veteran had not reported "pervasive and gross impairment across all domains of functioning."  

Despite the Veteran's assertions to the contrary, the evidence shows that, throughout the appeal period, his service-connected PTSD is manifested by, at worst, occupational and social impairment with deficiencies in most areas due to such symptoms as extreme social anxiety, rumination, an inability to leave his house on his own or without a family member with him, anger, irritability, and depression (as seen on VA PTSD DBQ in April 2014).  There is no indication that the Veteran experienced total social and occupational impairment (i.e., symptoms supporting a 100 percent rating under DC 9411) as a result of his service-connected PTSD such that an initial rating greater than 70 percent is warranted under DC 9411 at any time during the pendency of this appeal.  Id.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to an initial rating greater than 70 percent for his service-connected PTSD at any time during the appeal period.  Thus, the Board finds that the criteria for an initial rating greater than 70 percent for PTSD have not been met.

The Board also finds that consideration of staged ratings for the Veteran's service-connected PTSD is not warranted.  The evidence demonstrates that the Veteran has experienced essentially the same level of significant disability due to his service-connected PTSD throughout the appeal period.  Thus, consideration of staged ratings is not warranted.  See Hart, 21 Vet. App. at 505.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected PTSD.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluation assigned for the Veteran's service-connected PTSD is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD.  This is especially true because the 70 percent rating currently assigned for the Veteran's PTSD effective October 18, 2010, contemplates severe disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran has reported consistently that he has been unemployed since approximately 2008 and had been laid off at his most recent job due to corporate downsizing.  The Veteran does not contend, and the evidence does not indicate, that he was hospitalized at any time during the pendency of this appeal for treatment of his service-connected PTSD.  The Board also notes that the Veteran was awarded a TDIU due to his service-connected disabilities in an August 2014 rating decision and, as such, consideration of entitlement to an extraschedular rating for service-connected PTSD under Johnson is not warranted.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Earlier Effective Date Claim

The Veteran contends that he is entitled to an earlier effective date than October 18, 2010, for the grant of service connection for PTSD, diabetes mellitus, and for peripheral neuropathy of the bilateral lower extremities.


Laws and Regulations

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Upon receipt of an informal claim, if a formal claim has not been filed, the AOJ will forward an application form to the claimant for execution.  If the AOJ receives a complete application from the claimant within one year from the date it was sent, then the AOJ will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2014).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157.  Once a formal claim for compensation has been allowed, receipt of a report of examination by VA or evidence from a private physician will be accepted as an informal claim for benefits.  In the case of examination by VA, the date of examination will be accepted as the date of receipt of a claim.  The provisions of the preceding sentence apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination.  In the case of evidence from a private physician, the date of receipt of such evidence by VA will be accepted as the date of the claim.  Id.

For claims of entitlement to service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service; otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2014).

Factual Background & Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of entitlement to an earlier effective date than October 18, 2010, for the grant of service connection for PTSD, diabetes mellitus, and for peripheral neuropathy of the bilateral lower extremities.  Although his argument is not a model of clarity, it appears that the Veteran essentially contends that he is entitled to an earlier effective date than October 18, 2010, for the grant of service connection for PTSD, diabetes mellitus, and for peripheral neuropathy of the bilateral lower extremities because he was treated for these disabilities for many years prior to his filing service connection claims on October 18, 2010.  The record evidence does not support the Veteran's assertions.  It shows instead that he filed his original claims of service connection for PTSD, diabetes mellitus, and peripheral neuropathy of the bilateral lower extremities on a VA Form 21-526b, "Veteran's Supplemental Claim For Compensation," dated on October 6, 2010, and date-stamped as received by VA on October 18, 2010.  The record evidence shows that, following VA examinations in December 2010 and in January 2011, VA examiners opined that it was at least as likely as not that the Veteran's the Veteran's PTSD, diabetes mellitus, and peripheral neuropathy of the bilateral lower extremities were related to active service.

There is no evidence dated prior to October 18, 2010, concerning the Veteran's service connection claims for PTSD, diabetes mellitus, or for peripheral neuropathy of the bilateral lower extremities in the claims file.  The evidence dated prior to this date shows that the Veteran corresponded with VA concerning an educational benefits (work study) claim in 1976.  In 1983 and 1984, he provided copies to VA of birth certificates for his children and a marriage license for his marriage to his wife.  

The Board finds it highly significant that, when the Veteran filed a claim of service connection for acute myelogenous leukemia (AML) (which he characterized as "leukemia") in June 2010, he did not file claims of service connection for PTSD, diabetes mellitus, or peripheral neuropathy of the bilateral lower extremities.  The evidence submitted by the Veteran between June and October 2010 also pertained to his service connection claim for AML.  There was no mention of PTSD, diabetes mellitus, or peripheral neuropathy of the bilateral lower extremities in any correspondence from the Veteran at any time prior to VA's receipt of the Veteran's claims on October 18, 2010.

The Board acknowledges the multiple lay statements submitted by the Veteran and others describing the impact of his PTSD symptomatology of his post-service life.  Taken together, these lay statements suggest that the Veteran experienced symptomatology later attributable to his service-connected PTSD prior to the date that he filed his service connection claim.  All of these statements were received by VA after October 18, 2010, however, and do not demonstrate any intent to file a claim of service connection for PTSD prior to that date.  Nor do these statements discuss what impact, if any, the Veteran's diabetes mellitus and peripheral neuropathy of the bilateral lower extremities had on his post-service life so they cannot be interpreted of any intent to file service connection claims for either of these disabilities prior to October 18, 2010.  In other words, there is no evidence dated prior to October 18, 2010, demonstrating an intent to file a claim of service connection by the Veteran and no evidence which could be interpreted as an informal service connection claim.  The Board notes in this regard that, although there are some competence issues at the extreme ends of the spectrum that may be treated as questions of law, see Jandreau, 492 F.3d at 1377 n.4, debatable determinations based upon the facts of an individual case must be respected absent an abuse of discretion.  See Deloach, 704 F.3d at 1380.  Under this standard of review, a decision that lay statements are not competent to provide evidence on a particular fact may not be disturbed unless "manifestly erroneous."  See Joiner, 522 U.S. at 141-42.

The Board finally observes that the laws and regulations governing effective dates are clear.  For claims of entitlement to service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service; otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2014).  In this case, the date of the Veteran's claims is October 18, 2010.  There is no correspondence or any other evidence dated prior to October 18, 2010, concerning the Veteran's service connection claims for PTSD, diabetes mellitus, or peripheral neuropathy of the bilateral lower extremities in the claims file.  In summary, the Board finds that the criteria for an effective date earlier than October 18, 2010, for the grant of service connection for PTSD, diabetes mellitus, or for peripheral neuropathy of the bilateral lower extremities have not been met.


ORDER

Entitlement to an initial rating greater than 70 percent for PTSD is denied.

Entitlement to an earlier effective date than October 18, 2010, for a grant of service connection for PTSD, diabetes mellitus, and for peripheral neuropathy of the bilateral lower extremities is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


